          Case 1:09-cr-00662-PAC Document 366 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------X
                                                            :
UNITED STATES OF AMERICA,                                   :
                                                            :
                                                            :
         -v-                                                :
                                                            :
ROSS MANDELL,                                               :         09 Cr. 662 (PAC)
                                                            :
                           Defendant.                       :
                                                            :         ORDER
                                                            :
                                                            :
                                                            :
                                                            :
------------------------------------------------------------X

HONORABLE PAUL A. CROTTY, United States District Judge:

        The Court is in receipt of the Defendant’s emergency motion for compassionate release,

dated April 22, 2020, claiming that the Defendant has received muddled information concerning

his eligibility for early release and home confinement. The Government is directed to provide

the Court with a response to the Defendant’s motion and should address representations

concerning the Defendant’s eligibility for early release that were purportedly made by the

Bureau of Prisons (“BOP”) to the Defendant, as well as the BOP’s criteria for early release for

home confinement in light of new DOJ guidance. The Government shall do so no later than

5:00pm on April 27, 2020.


Dated: New York, New York                                   SO ORDERED
       April 24, 2020

                                                            ________________________
                                                            PAUL A. CROTTY
                                                            United States District Judge



                                                        1
